Per Curiam.
We see no reason for interfering with the order of the surrogate for any of the reasons urged by the counsel for the appellant. If there is any question in regard to the mental capacity of the witness whose testimony is to be taken, that question can be determined by the surrogate when such evidence is offered to be read before him in the proceeding in which it is taken; and there is nothing in the order which in any way allows the surrogate’s assistant to determine the question of the competency of the proposed witness. He is only authorized to take the testimony of the witness. Whether such testimony is of any value is a question which must be determined by the facts appearing before the surrogate upon the trial or hearing of the proceeding. The order should be affirmed, with $10 costs and disbursements.